 



EXHIBIT 10.17
AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BY AND BETWEEN
COMMEMORATIVE BRANDS, INC.
AND
NORMAN C. SMITH
          This Agreement amends the agreement between Commemorative Brands, Inc.
(the “Company”) and Norman C. Smith (the “Executive”) captioned “Employment
Agreement” and dated as of January 14, 2000, as amended and in effect on the
date immediately prior to the effective date hereof (the “Employment
Agreement”). All capitalized terms used in this Agreement shall have the meaning
ascribed to them in the Employment Agreement, unless otherwise expressly
provided herein.
          For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

1.   Section 6.1 of the Employment Agreement is amended and restated in its
entirety to read as follows:

          “Termination by Company for Cause. If any of the following events or
circumstances occur, the Company may terminate Executive’s employment under this
Agreement at any time during or at the end of the initial or any extended term
of this Agreement for any of the following causes (each a “Cause”):
(i) conviction of a felony;
(ii) willful failure to perform the Executive’s material duties and
responsibilities to the Company and its Affiliates which remains uncured after
30 days’ notice from the Company specifying in reasonable detail the nature of
the willful failure or negligence;
(iii) fraud or embezzlement with respect to the Company or any of its
affiliates;
(iv) willful failure or refusal to carry out a lawful and proper directive of
the Board; or
(v) willful, material breach of contractual obligations to the Company with
respect to confidentiality, non-competition or non-solicitation.
          Upon payment by the Company to Executive of all salary earned but
unpaid, accrued and unused vacation and any accrued and unpaid bonus, to the
date of such termination, the Company shall have no further obligation or
liability to Executive and Executive will not be entitled to receive the
Termination Payments or Termination Benefits (as such terms are defined below)
except aforesaid vacation and any accrued bonus.”

 



--------------------------------------------------------------------------------



 



2.   Section 6.4 of the Employment Agreement is amended and restated in its
entirety to read as follows:

          “Termination by Executive With Good Reason. Executive may terminate
his employment under this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:
(i) failure of the Company to continue the Executive in his/her current position
and title;
(ii) material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority;
(iii) relocation of the Executive’s office anywhere other than Austin, Texas
without his/her consent; or
(iv) failure of the Company to provide the Executive base salary, incentive
compensation and other benefits in accordance with the terms of this Agreement,
excluding an inadvertent failure which is cured within ten business days
following notice from the Executive specifying in reasonable detail the nature
of such failure.
          In the event of termination under this Section 6.4, the Company shall
pay to Executive the same Termination Payments and Termination Benefits to which
Executive would have been entitled had he been terminated by the Company without
Cause.”

3.   Except as expressly modified herein, the Employment Agreement, and all of
its terms and provisions, shall remain unchanged and in full force and effect.
This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     Intending to be legally bound, the parties have signed this Agreement, to
take effect on the date on which it is signed by the second of the parties.

        THE EXECUTIVE:  
    /s/ Norman C. Smith       Date: 5-12-04          THE COMPANY:

COMMEMORATIVE BRANDS, INC.
    By:   /s/ David G. Fiore         Name:  David G. Fiore      
Title:    President     Date: 5/7/04 

 